UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1040


In Re: JOKWAN LAMAR HARVEY,

                    Petitioner.




                On Petition for Writ of Mandamus. (7:13-cr-00022-H-1)


Submitted: April 3, 2017                                          Decided: April 28, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jokwan Lamar Harvey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jokwan Lamar Harvey has petitioned this court for a writ of mandamus. In his

petition, Harvey asks this court to order the district court to rule on his 28 U.S.C. § 2255

(2012) motion. Our review of the district court’s docket reveals that the district court

recently disposed of Harvey’s habeas motion. Accordingly, because the district court has

recently decided Harvey’s § 2255 motion, we deny the mandamus petition as moot. We

grant leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2